Case 2:15-cr-00168-MRH Document 9274 Filed 07/03/19 Page 1 of 3

(wiTEo STATES OiSMeuT CourT
Fon THE WESTER ASIPUT oF PevaS? LV twin

United States of Anerven, )
ov BS y a. 1S ce” (68
Fedenck BES, epion FILED
J4oTio+ To OKvER STATE MEUT OF | ——- JUL 03 2019

. PosiTi OWS OF Couw §£ L On THE TSSvE
OF TRAUSFER WC Défewoawy Te A HAF oA west st. OF PRCLCOURT
eee VANIA

Frederek BoarkS, adwe. Areruin ¢ Ipefendent C' BenkS') feel on- onvke 76
direck Countet.te fle. Gatemonts Of PesithenS on if a trinkfe- of Defendants
to a half, house Sich af forowel Cénder Bb Lorranted dug fre Percency
of Prd Cole amd veppesenSs oo |
1. Bonks hak been in pela dekennow far neerky YT months” wheh exceedt the
pmBXirmesen possible gut delines Sentence Wim if he was convicted oF all Re. charges.
a: While in predval defenh on for te last IT menthl at ACT and Mahoning Commihy Fete
Baaks has been in Selidory Confinemen? where he hed resked mimerens Boll v. Welpish
poe process. Vieltens Ge Ec qq, 920. th fre oS+ 14 ren thS Bans hes rch
had a Shower Tn tre lasr 13 mentrS Banks had not bear allowed ts make:
a Single personal phene call. while ofer jamates on Pe Unt routinely use Phe:
Phene. desl: fo malce- personal. Calle, In dhe Last 73 mar Trt Banks heSnF re ceived Pe creah sv
OusSde oF Aid cell and P& cell Venh ladttow 15. Pook. His blankets Aavent bee, washed Wn ever eight months,
. Litha alse row al mdlummer tnd Summer Selshee tS one of fre tight
Major (rico SabbiS (Weligims Celebrahe Bays) tnd fallS oN Tene 20-A2 Qevy
year, Tad yeor at RCT fre chaplamt dfhce Scheruled for Banks Throvgs Feed Service
a Dinner vel gees meal for litha. Pe Li Pra Bnner real wos fo be Specualiy prepered
from a Lifha menu: and Fe include Fresh Pratt and VeqdableS" and be hetd on Pre
Exenng of Tine 21,2919. However, on Tome dist Bonks didn? get it tshem SE Correctyon's
Sjoft Called Pe bydehen (Co CoSfrelli) he Spade? Pat Food Sepice fad hey did net
haveirk Te dae delpite Beaks request fo feSchedule Pe lida meal he bad yer}o recewe
Bem are, Bin Contross PR ysl mms of peeraden Wut Jult Celebvahed at
Act. | Betry for Jusr Ove? & menth Hendre ds of Ad] anf rece wed a Religcous.
Meat Far 'Copiitped of 4 double porhened tray tnd a Specialty Propered bag Pek
Incladed holed og9s, Jucces, Jelled, breg) end petnut butler and mere? Belef Pre Only UtCern at
ACT hd nok vecewe & Smale peliquons meat requeled fer one SablyF. In adchew Bens hag
Noy Vecewed & WET from Wicca Clergy or & wicta Vilunteer, Pele Trngs Conbpdude Furti-
Frendmen Vitlahons aj well ad Due procesf Vielahen i, Prerefere, Banles req estt a.
TrtnSfer +2 Penewal Céinjer one for Pe Court if it deern! peted fary Fe vequeit a Petidrou
Statemen? ay Counfel on Tvs req vegt. Prese Pregret punith mend? vrolabe Band rag hee.
Eon b/ae/9 adead bly wos placed Banick af |
. eo th Bankes Pinnepp ks Clinned) duping fe-esring, meal. avd cppayenthy woes
née! tT econ

In petaliahen Por Banks Contes oct thed he dod od ; , »[b le
Ae gent & Cordiac ey. fovever, © he tock Ded K dot itecewe The Lita fal Bow Ff bette ee Chee coppreved 3 is of Lanes,
Case 2:15-cr-00168-MRH Document 974 Filed 07/03/19 Page 2 of 3

Y Becarte Bons has alreat, ferved 4 Gudelmel fendence tn Tul Cale, if Nek
Convicted, a frat dare tL ned fer land hed heer Yn mondns of Pretest hed
Drags on fre Court fhowlds grarr Ba me pre, Tn pe Border pre Court Jhoutd order Banict
Lap rep 4 Discovery frons fer wth him. Fur dor Banks Waller, fey s ¢ ems Sault be kkenule repraed:

5. Addihenally, af bf June 11, 20/9 Pe government deeint oppole Bankl release

Pend mg tral: See Governmeny“S Lespon fe fo Mop ow for. Pelente Prom Gxttely
ar poge |@ in USA Banks ve. 14~ aase (4d cw 6/17/2414)

6. AlSo, Pay. fren S$ Comverbahin ‘unt Reneret Center Stalked Prat once Pe
Court pfSees an order Benys courd be frentfered 10 Renewal Cenier bmomre duede ly,
Bedl ere open: Since en Preval Banks has Provvde-d leg mate hsubing ophons ¢
Combine hen of Condicers +8 as Sure Ind Gtlen lence OF tral See Aehen for
Pofeate at ECE 930 Pt Court has declined to relecte Banks. én Bond. for Some. -
Unkntww peasowe Ty fAeuld order hm Tranifered fo a heilfuseny heute 40 include
Renturel Tenter, At leat at Pe enw Canter at hefere Banks vill he able te.
foke. Shaner | prechce iy rela ew, wifhear bilderence. ond. Guen. Work. or attend . &Acel.

1 Accordungly , te. ptehon Sheutd. be gronded. And Beard néret pat th Can verd ahons
with. defemte-Coun ber Prev ewdy “Counfet Syakek par b pe Cock. demed. Benkd..
Mobeni for Release Confer would flea sehen to. franifer bid.. At Ped Jak. _
Sage Pre Gaby lopeat pronifer. por Baakl rf. Renown Center al i} iim fe Vevey

ke

ap be Courr ind Kepefally tus cate wall he vebolved Seow. AU? ceretet bes yekde
Frind fer mohew, = '

WHERE Foee, Pe foregaing Moher Should be granted. Pe Count fread order
that Ne bndinr be. franifire ® fo Reneysal Center 0° Gortther Walberg: heute durong. Sf
unbl Pe pes ® lah ew of far Cefe. of ov wid» GI aprear regvedie4 or Wwerronted pelieg,

PeSpectbally Suber ted

 

fre dervele Briton jc
#LA20NSI: -
9s fétend Brave
—_ Pits burgh | PA 1SasG -

— DEFEAOKAT :

a. His? Sonce Benks ps yop fern’ 6 tendtnee Cond has hkeroed at A [Pisrvle bendenze J fre Coun fhentd orduc Prag
Beaks be Gllaed fe PoSfes5 & Sard Cell phene while ak Penewet Clnter se he Con Stey in fous tori
Comte tnd hine access Jo Legal vedeerch in defen te of WT Crema Cole, pleted par reg. so

7 , ut
pehdendys jo pestess cell prones bot & Spek] Gr dar Q OFX Lf heeded fer & Smo prove 7 Lap Weel. leg
Case 2:15-cr-00168-MRH Document 974 Filed 07/03/19 Page 3 of 3

MITE STATES Ds STpvcr Couzy
For JHE WESTE Qe i Spel oF Gandia

United States ef Amarin + ;
" ) XV ISRILE
Fredervef Bons tendon’ )
. , )

| Notice Thar Frepggick Bavks PRemcten,
THE USA CouFlicl with TRAN Ecp 315)

L tn Pre ong ong Corvespondence bedween Frederick Banks And Tyanka Thump

Knbwl bd Re. Banks Banka ers Banks mtbe & pre bichon) Phar pre USA uj):
)° fo War whith Tran. See Letter fe -Den Eo Trump Ceysopon) Fr BIS (YL Junk pre
UGE gomg fo go to War wits Tray), rn

a. AA fous dey f ag a MPR Mens beperted Rat President Tfump. culled Off b- prulier :
Sh ke on Tran at pre leShimwube. Pe Sirke uzt to he th petalia hon for Lren..
Shootng down a US. Surveillance drene, Tndtead of the Sine. Pee Use aygproved

and imPlimnted new etonsmut Lancdvewl AG inky Tray, Po Supreme Leader of pep

rding te APR now's V1 al US. fanchonl BS Van ack of (Wey!

3. Benel. fheary 1S Pat if @ US war brea\eS. out inf, Trt frat fhe wer wall go
puc| ear Gnd * pudS if ny ‘he high Gofo Phat Ppteburgh will be Steck uth a vtclear
Mb Sle in Tre tery Stages of Re Joy by re of Trees alliel Ceitier fusbre or

Chine who all choese tidet) ol (F wifi he fhe Beg inn wv f (ert d Wer TT

whe ch due to Current fechna leg, may he Pre quckesd War tren fog ht in modern

Aiery. ; ;
4. Trost [hat Beaks deeint wine to be Lithng hn The Aleg hing County Teal ond 0
denim sireacty Served on charges Peer wall jrebably neste he tre tl tra be

Ye Convitked of 4. 4B Ff ow . dance or de

AS unceondhenel relent hen HE/hen “ ab venagpens. TAT Coors Shale OF er

| Rekpecti Ny Subomnbee

' . , devi Gory
pated! 6/26/p0(4 , ee
Bllg Copy Jar
156 Cond ee
Prtte bucgle PB P5214

DEFEM OF AT
